Per Curiam.
We are unanimously of the opinion that the relator is not entitled to the remedy he seeks.
The procedure outlined in section 20 of Pamph. L. 1922, p. 443 (upon which relator relies), for the filling of vacancies among primary election nominees, is only applicable to party candidates nominated by petition to run in the primaries for the party nomination. It provides for the filing of a certificate by the chairman and secretary of the state, county or municipal committee as the case may be, setting forth the cause of vacancy of a candidate nominated, the name of the person nominated and that he is a member of the same political party as the candidate for whom he is substituted, the office, and such further information as is required to be given in any original petition of nomination. It is thus seen that this section of the law clearly limits the *918right of the party organizations to fill a vacancy or vacancies of their candidates who preceding running in the party primary, filed their acceptances, and consented to stand as a candidate or candidates.
Since the relator never became a candidate of the party now proposing to fill the alleged vacancy, and since there was no vacancy of a candidate of that party, the peremptory writ sought in these proceedings must be denied and the rule to show cause discharged.